        Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 1 of 7. PageID #: 2




                                                 Affidavit

        I, Casey T Carty, a Special Agent (SA) with the Federal Bureau of Investigation (FBI), Cleveland
Division, being duly sworn, depose and state as follows:

        1. I have been employed as a Special Agent of the FBI since April 2004, and am currently

            assigned to the FBI’s Cleveland Division. While employed by the FBI, I have conducted

            investigations of numerous federal criminal offenses including white collar crimes, crimes

            against children, violent crimes and narcotics offenses. I have gained experience through

            training at the FBI Academy and everyday work related to these types of investigations.

        2. I am an “investigative or law enforcement officer” of the United States within the meaning

            of Section 2510(7) of Title 18, United States Code, and empowered by law to conduct

            investigations of, and to make arrests for, offenses enumerated in Section 2516 of Title 18,

            United States Code.

        3. This affidavit is being submitted for the limited purpose of establishing probable cause that

            Frank Pilot, age 62, of Lorain, OH has violated Title 18 USC Section 1951(a) [interference

            with commerce by threats or violence] and Title 18 USC Section 924(c) [use of a firearm

            during and in relation to a crime of violence]. The statements contained in this affidavit are

            derived from information provided to me by members of the Lorain Police Department

            (LPD), the Lorain County Sheriff’s Office (LCSO) and the Amherst Police Department (APD) as

            well as my own investigation of this matter. This affidavit does not include every fact known

            to me regarding this investigation, but will seek to summarize relevant information.
Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 2 of 7. PageID #: 3



                                          Probable Cause


4. On November 14, 2019 at approximately 1:24 a.m., the 7-11 store located at 3054 Leavitt

   Rd, Lorain, OH was robbed at gunpoint. Responding officers of the Lorain Police

   Department (LPD) learned that the suspect, described by the victim clerk as a black male in

   his 50’s or 60’s wearing a grey hat, black coat and pants, and armed with a black firearm

   entered the store, verbally demanded cash from the clerk, and made off with the cash from

   the register. Good quality security camera photographs of the subject were obtained,

   however investigation failed to identify the suspect (hereinafter referred to as Unidentified

   Suspect #1, or ÚNSUB1).

5. On December 11, 2019, at approximately 12:19 a.m., the same 7-11 store was again robbed

   by UNSUB1. Following the same modus operandi (“m.o.”) as in the previous robbery,

   UNSUB1 entered the store, produced a black semi-automatic handgun, and after making a

   verbal demand, made off with the cash from the cash register.

6. An additional six armed robberies, all following the same m.o., were attributed to UNSUB1

   since December 11, 2019.

       a. On December 15, 2019, at 5:09 p.m., UNSUB1 entered the Dollar General store

           located at 200 Sheffield Center, Lorain, OH, pointed a black gun at the clerk, and

           made off with the cash from the register after a verbal demand.

       b. On January 5, 2020, at 7:35 p.m., UNSUB1 again entered the Dollar General store

           located at 200 Sheffield Center, Lorain, OH, pointed a black gun at the clerk, and

           made off with the cash from the register after a verbal demand. In this instance,

           UNSUB1 also pointed his gun at a customer who attempted to stop UNSUB1 as he

           fled from the scene on foot.




                                           2
Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 3 of 7. PageID #: 4



        c. On January 14, 2020, at 6:21 p.m., UNSUB1 entered the Long John Silvers restaurant

             at 1420 Cooper Foster Park Rd, Lorain, OH, pointed a black semi-automatic handgun

             at the cashier, and made off with the cash from the register after a verbal demand.

        d. On February 18, 2020, at 9:39 p.m., UNSUB1 entered the Marco’s Pizza at 2130

             Leavitt Rd, Lorain, OH, pointed a black semi-automatic pistol at the cashier, and

             made off with the cash from the register after a verbal demand.

        e. On February 21, 2020, at 9:45 p.m., UNSUB1 entered the Dollar General store at

             1651 Cooper Foster Park Rd, Amherst, OH, pointed a black handgun at the clerk, and

             made off with cash from the register after a verbal demand.

        f.   On February 28, 2020, at 10:44 p.m., UNSUB1 entered the Convenient Food Mart at

             42163 North Ridge Rd, Elyria, OH, pointed a black semi-automatic handgun at the

             clerk, and made off with the cash from the register after a verbal demand.

7. The descriptions of the suspect provided by the victim store employees in these incidents

    were consistent in describing him as a black male, approximately in his 50’s, with dark

    clothing. In at least six of the robberies the suspect was reported to have worn a grey knit

    cap. In all of the incidents, the suspect was described as brandishing a black handgun.

    Security camera footage of these incidents corroborates the accounts provided by the victim

    employees.

8. Based on a review of police reports, along with still images and video footage of the various

    incidents described above, I believe that UNSUB1 is responsible for all of the robberies.

9. On March 5, 2020, a tipster contacted the Lorain Police Department to provide information

    regarding the identity of UNSUB1. The tipster fully identified him/herself, and reported that

    he/she personally knew UNSUB1 as Frank Pilot. The tipster reported seeing pictures of a

    robbery suspect which were posted online by the media along with news that LPD was


                                             3
Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 4 of 7. PageID #: 5



    searching for a suspect who had robbed multiple convenience stores and gas stations. Upon

    seeing the pictures of the suspect, the tipster immediately recognized him as Frank Pilot.

10. With the information provided by the tipster, LPD checked the Ohio Bureau of Motor

    Vehicles (BMV) records to obtain a driver’s license photo of Frank Pilot. The BMV’s photos

    of Pilot matched the photos of the suspect which were obtained from the security camera

    footage of the robberies described above. In addition, BMV records showed that Pilot lived

    less than ½ mile from the location of the robberies described above in Paragraphs 6a and

    6b.

11. Based on the tipster’s information, and the similarities between Pilot’s BMV photos and the

    images of the suspect in the security camera footage, LPD sought and obtained an arrest

    warrant charging Pilot with aggravated robbery. This warrant was signed by Judge Thomas

    Elwell of the Lorain Municipal Court on March 5, 2020.

12. On March 6, 2020, I, along with members of the United States Marshals Service (USMS) and

    LPD located and arrested Pilot at his mother’s residence in Lorain without incident.

    Promptly after taking Pilot into custody, I identified myself, informed Pilot of the warrant for

    his arrest, and advised him of his rights pursuant to Miranda. Pilot indicated he understood

    his Miranda rights and agreed to speak with me. In response to my question regarding law

    enforcement’s interest in securing the gun used in each of his robberies, Pilot told me that

    he threw the gun into Lake Erie. He claimed that he did not want to bring a gun into his

    mother’s home.

13. Prior to departing Pilot’s mother’s residence, I sought and obtained consent from her to

    search her residence in order to attempt to locate not only the gun used in the robberies

    described herein, but also to locate the distinct grey knit cap worn by Pilot during the

    robberies. I showed Pilot’s mother a photograph taken from the security camera footage of


                                             4
Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 5 of 7. PageID #: 6



    the February 28, 2020 robbery described in Paragraph 6f. I asked her if she recognized the

    hat worn by Pilot in the photograph. She replied, “I don’t recognize that hat, but I sure

    recognize him”. Neither the gun nor the hat were located at the residence.

14. Pilot was transported from his mother’s residence to the LCSO by LPD Detective Howard

    Heathcoat and I. Enroute to the LCSO, I again advised Pilot of his rights pursuant to

    Miranda, and he again advised he understood his rights and was willing to speak with me

    without an attorney present. I showed Pilot the same photograph which I had shown his

    mother, and Pilot admitted it was a photograph of him. Pilot again admitted to throwing

    the gun used in the robberies in Lake Erie, somewhere near Lakeview Park in Lorain. He

    claimed to have thrown it into the lake in part to ensure that his young nieces and nephews

    wouldn’t locate it and accidentally hurt someone. He said that he spent the money

    obtained from the robberies on crack cocaine.

15. Once at the LCSO, I read Pilot the instructions on the FD-395 Advice of Rights form, I

    provided him with the form, he read it and signed it, and agreed to continue talking to me

    regarding the robberies.

16. In summary, Pilot admitted to committing all of the robberies described above in

    Paragraphs 4, 5, and 6. He claimed to have acted alone on six of the robberies, and

    reported working with a black male whom he could only identify by the nickname “Red” on

    the January 5, 2020 and February 28, 2020 robberies. On these two robberies, “Red”

    allegedly served as the get away driver. Pilot admitted to using the same gun for all of the

    robberies, and to throwing it into Lake Erie a “couple days” prior to his arrest after someone

    showed him his picture in a Facebook post which identified him as a suspect in a robbery.

    After seeing this picture, Pilot threw the gun in the lake because he didn’t want to get

    caught with it.


                                            5
Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 6 of 7. PageID #: 7



17. During this interview, Pilot was provided with a copy of an LPB bulletin entitled “Criminal

    Intelligence Bulletin” which described robberies committed on November 14, 2019,

    December 11, 2019, December 15, 2019, January 5, 2020, January 14, 2020, and February

    18 2020, along with an Amherst Police Department “Crime/Intel Bulletin” which described

    the robbery committed on February 21, 2020. The bulletins included still images taken from

    the security camera footage from five of these robberies. On each page of the bulletins,

    beside the suspect photographs, Pilot signed his name, along with the words “This is me”.

18. On March 9, 2020, I visited each of the six robbery locations identified above and confirmed

    that each does business in and affecting interstate commerce. Specifically, I noted the

    following:

        a. The 7-11 store at 3054 Leavitt Rd, Lorain, OH sells beer made in Pennsylvania and

            Colorado and wine made in California, along with aspirin made in Spain and t-shirts

            made in Honduras.

        b. The Dollar General stores at 200 Sheffield Center, Lorain, OH and 1651 Cooper

            Foster Park Rd, Amherst, OH sell dog food made in Missouri, plastic bags made in

            Canada and light bulbs made in Hungary.

        c. The Long John Silvers restaurant located at 1420 Cooper Foster Park Rd, Lorain, OH

            sells seafood products from India, China and Ecuador.

        d. The Marco’s Pizza at 2130 Leavitt Rd, Lorain, OH sells produce from Florida,

            California and Arizona, along with cheese from Wisconsin.

        e. The Convenient Food Mart at 42163 North Ridge Rd, Elyria, OH sells beer made in

            Pennsylvania and Colorado and wine made in California.




                                            6
        Case: 1:20-cr-00218-SO Doc #: 1-1 Filed: 03/12/20 7 of 7. PageID #: 8



                                                    Conclusion

        19. Based on the preceding, probable cause exists to believe that Frank Pilot, age 62, of Lorain,

            Ohio, has on the eight separate instances outlined above violated Title 18 U.S.C. Section

            1951(a) [interference with commerce by threats or violence] and on at least two separate

            instances, specifically, on January 5, 2020 and February 28, 2020, violated Title 18 U.S.C.

            Section 924(c) [use of a firearm during and in relation to a crime of violence].




                                                               ____________________________
                                                               Casey T. Carty
                                                               Special Agent
                                                               Federal Bureau of Investigation



This affidavit was sworn to by the affiant by telephone after a PDF was transmitted by email, per Crim.
R. 41(d)(3) this12th
                ____ day of March, 2020.




                                                                  Jonathan D. Greenberg
                                                                  United States Magistrate Judge




                                                     7
